DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the electronic device of claim 21, in particular the limitations of a glass member; a touch-sensitive display positioned within the interior volume and viewable through the exterior front surface, the upper portion of the first exterior side surface, and the upper portion of the second exterior side surface.  The prior art does not disclose or suggest the electronic device of claim 28, in particular the limitations of a first member formed from a single piece of glass; a third peripheral portion defining a first portion of a third side surface of the electronic device; and a fourth peripheral portion defining a first portion of a fourth side surface of the electronic device, the fourth side surface generally opposite the third side surface; a second portion of the third side surface, and a second portion of the fourth side surface. The prior art does not disclose or suggest the electronic device of claim 35, in particular the limitations of a glass member; the second portion of each of the first sidewall and the second sidewall defining an exterior surface of the electronic device; and a rear member coupled to the peripheral member and defining a rear wall of the electronic device.
The closely related prior art, Verthein (US 20110261002) discloses (Figs. 1-5) an electronic device comprising: an enclosure defining an interior volume (portion where 104 and 202 are located) and comprising: a member (106) defining: a front surface (portion of 106 on 
However, the prior art does not disclose or suggest the electronic device of claim 21, in particular the limitations of a glass member; a touch-sensitive display positioned within the interior volume and viewable through the exterior front surface, the upper portion of the first exterior side surface, and the upper portion of the second exterior side surface. Claim 21 is therefore allowed, as are dependent claims 22-27. The prior art does not disclose or suggest the electronic device of claim 28, in particular the limitations of a first member formed from a single piece of glass; a third peripheral portion defining a first portion of a third side surface of the electronic device; and a fourth peripheral portion defining a first portion of a fourth side surface of the electronic device, the fourth side surface generally opposite the third side surface; a second portion of the third side surface, and a second portion of the fourth side surface. Claim 28 is therefore allowed, as are dependent claims 29-34. The prior art does not disclose or suggest the electronic device of claim 35, in particular the limitations of a glass member; the second portion of each of the first sidewall and the second sidewall defining an exterior surface of the electronic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871